Order entered October 4, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00836-CV

         JOHN ROCHON, SR. AND DONNA ROCHON, Appellants

                                      V.

                    JGB COLLATERAL, LLC, Appellee

              On Appeal from the 160th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-20-19011

                                   ORDER

      Before the Court is appellants’ October 1, 2021 motion for an extension of

time to file a response to appellee’s motion to dismiss the appeal. We GRANT the

motion and extend the time to October 29, 2021.


                                           /s/    KEN MOLBERG
                                                  JUSTICE